Title: Thomas Jefferson to Thomas Ritchie, [29] August 1817
From: Jefferson, Thomas
To: Ritchie, Thomas


          
            Dear Sir
            Poplar forest
Aug. 28. 29 17.
          
          You have sometimes made favorable mention of our Central college, and Genl Cocke, one of our visitors, gave me reason to believe you would still do so occasionally. many, supposing that a brief account of our views, if laid before the public, might have good effect, I have, in compliance with their  requests, prepared the within, disguised however as to it’s source, because I am unwilling to give to cavillers any hold to draw me personally into contest before the public. the favor with which the establishment of a college at Charlottesville has been recieved, has encoraged us to hope it might draw to it the legislative adoption, and induce the establishment of an University on a large scale, which at present is supposed to hang in suspense with them. with these hopes the present visitors are laying their shoulders heartily to the work, and trust that we shall not fail of your aid on proper occasions. if the  inclosed is too long, curtail it, and adapt it as you please to the convenience of your paper. I salute you with great esteem & respect.
          Th: Jefferson
        